Eschweiler, J.
(dissenting). Although the court below based its conclusion that plaintiff was owner apparently upon two grounds: first, more than twenty years’ adverse possession, and second, by entry under the deed from his mother of November, 1883, recorded August 17, 1901, and more than ten years’ possession thereunder, yet the majority opinion mentions only the first ground as the basis of its judgment. The opinion specifies no definite time when the plaintiff flung to the breeze his banner of exclusive *529ownership (Ill. S. Co. v. Jeka, 123 Wis. 419, 430, 101 N. W. 399) so as to transform what was until then concededly permissive possession into adverse possession. There was no change iri the manner of his possession of this farm, so far as these cotenants were concerned, during the entire period from his father’s death in 1862 until the commencement of this action; he farmed it, improved it, and took its proceeds as well before as after 1883, and the permission given by his cotenants was exactly the same during the entire period. So that neither the form nor manner of the possession or of the permission has changed. That being so, it would seem as though the element of good faith between cotenants holding through the same source of title would require some positive declaration or act brought, home to his cotenants of his intention to repudiate their rights' and assert an exclusive -one in himself. If not, then cotenants are on the same footing as strangers. But this court has never so regarded them. Hunter v. Bosworth, 43 Wis. 583, 592; Sydnor v. Palmer, 29 Wis. 226, 249; McPherson v. Featherstone, 37 Wis. 632, 643; Bourne v. Wiele, 159 Wis. 340, 343, 150 N. W. 420. The same rule of actual notice should apply here as is applied between-mortgagor and mortgagee. Bur v. Bong, 159 Wis. 498, 503, 150 N. W. 431.
Reliance is placed upon his improvements, yet that of the building of the house was in 1882, before the deed from his mother, while she was in possession, and to replace the old one then burned, and therefore that could not be fairly treated as a .hostile act. The barn, erected at a cost of $1,000, was not built until 1901, so that if that was a raising of the flag of invasion it has not yet ripened into title. His improvements, therefore, ought not to be deemed as acts of ouster as evincing a settled purpose to exclude his cotenants. Some such purpose must appear. Ipswich v. Proprietors, etc. 218 Mass. 487, 491, 106 N. E. 169.
Reliance is placed upon his payment of taxes, yet this *530court has held that he can acquire no rights as against his cotenants by the purchase of a tax title. Hannig v. Mueller, 82 Wis. 235, 52 N. W. 98; Allen v. Allen, 114 Wis. 615, 91 N. W. 218. See, also, Harris v. Brown (Iowa) 169 N. W. 664. The mere payment of such taxes ought not to give him a safer foundation upon which to build his new and adverse title than such a purchase would.
The court below found laches on the part of defendants. Yet this court in Saladin v. Kraayvanger, 96 Wis. 180, 70 N. W. 1113, where there was no notice of any change in the character of the holding by the one asserting such a claim against his cotenants, denied such á defense. If there were laches, there certainly ought to be some definite time established when the existing relationship of the parties should have been changed. Unless the front end of such period of the twenty years is certain and fixed, the other end is rather wavering and uncertain. No particular time is suggested when that which was concededly permissive should have been halted by some affirmative act or declaration on the part of defendants or was halted by an affirmative act on plaintiff’s part. Some such act or declaration is necessary. Lecroix v. Malone, 157 Ala. 434, 47 South. 725; Hynds v. Hynds, 274 Mo. 123, 202 S. W. 387; Zimmerman v. First Nat. Bank (Mo.) 201 S. W. 852. The defendants ought not to be penalized for their continued charitable permission.
The case cited in the majority opinion of Bartlett v. Secor, 56 Wis. 520, 14 N. W. 714, was not one involving tenants in common, but between persons claiming through different conveyances, and therefore not controlling in this case; and the same is true of Meyer v. Hope, 101 Wis. 123, 77 N. W. 720. In the latter, case, in defining adverse possession, the expression there used includes the word "unexplained” as one of the essential elements of such possession, as well as its needing to be notorious, exclusive, and continuous. But here the testimony of plaintiff himself does explain, and explain clearly, that he thought the de*531fendants had some interest in the land, shows that his possession was permissive, that defendants had title, and leaves unexplained only his failure to deny to them, at any time prior to the commencement of this action, such existing right on their part. The same case, page 126, shows also the very substantial fact, not here present, that the original owner had presumptive knowledge of the claim of exclusive ownership by being a witness to the very instrument, a mortgage, in which such assertion was made. It is also said, page 127, “permissive possession, however long continued, does not make title,” and on the same page quotes with approval from Kirk v. Smith, 9 Wheat. 241, the following: “It would shock that sense of right which must be felt equally by legislators and by judges, if a possession which was permissive, and entirely consistent with the title of another, should silently bar that title.” This court has also said in Challefoux v. Ducharme, 4 Wis. 554, 565, that silent possession accompanied by no act which can amount to an ouster is insufficient upon which to found title by adverse possession.
The finding by the court below that the defendants ought to have known since 1883 of plaintiff’s hostile claim, and upon which finding the majority opinion affirms the judgment, is rather an inference or conclusion of law gathered from undisputed facts than the judicial determination as to where the truth lies, arrived at when there is dispute over facts, and therefore the former is not so controlling in this tribunal as the latter. Weigell v. Gregg, 161 Wis. 413, 416, 154 N. W. 645.
The plaintiff assumed the burden- of showing title as against his cotenants, all claiming under the same ancestor, and I do not think he has overcome the record title, and that defendants should have judgment.
I am authorized to state that Justices Kerwin and Rosenberry concur in this dissent.
A motion for á rehearing was denied, with $25 costs, on February 10, 1920.